Citation Nr: 0616101	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-20 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California




THE ISSUE

Entitlement to payment or reimbursement of the cost of 
emergency transportation and medical services the veteran 
received from Sutter Lakeside Hospital (SLH) and North Coast 
EMS (NCEMS) on September 13, 2003 and for medical services he 
received from St. Helena Hospital (SHH) in Deer Park, CA on 
September 13 and 14, 2003.   




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1986 to August 1990.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from determinations by 
the San Francisco Department of Veterans Affairs Medical 
Center (VAMC) in San Francisco, CA, the agency of original 
jurisdiction (AOJ), on October 8, 2003, November 12, 2003 and 
November 19, 2003.    


FINDINGS OF FACT

1. The  veteran received treatment at SLH on the morning of 
September 13, 2003, then transport by NCEMS ambulance to SHH, 
and then treatment at SHH until September 14, 2003; all 
treatment/transport provided was for a continued medical 
emergency and a VA or other federal facility was not feasibly 
available to provide the treatment.    

2.  The veteran is financially liable to SLH and SHH for the 
emergency treatment and to NCEMS for the transportation; and 
on September 13 and 14, 2003 he was enrolled in the VA health 
care system, had received VA medical services within the 
prior 24 months, and had no coverage under a health plan 
contract for payment or reimbursement of SLH, NCEMS and SHH.

3.  The condition for which the veteran was treated was not 
caused by an accident or work-related injury and is not 
service connected. 

4.  The veteran was not eligible for reimbursement under 
38 U.S.C.A. § 1728. 

5.  The veteran's claim for payment or reimbursement for the 
expenses incurred on September 13 and 14, 2003 was filed 
within 90 days of the date he was discharged from SHH.        



CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of unauthorized medical expenses are met for 
the private transportation and treatment provided to the 
veteran by SLH and NCEMS on September 13, 2003 and SHH on 
September 13 and 14, 2003.  38 U.S.C.A. §§ 1725, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 17.1000-17.1004 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA and its implementing regulations only apply to 
claims for benefits governed by 38 C.F.R. Part 3.  See 66 
Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).    As the governing 
regulations for reimbursement of private medical expenses 
reside in 38 C.F.R. Part 17, the VCAA does not apply in the 
instant case.

II.  Factual Background

The veteran has established service connection for status 
post reconstruction of the right knee (rated 20 percent), 
mechanical low back pain (rated 20 percent), residuals of 
fracture of the right ring finger (rated 0 percent) and deep 
venous thrombosis of the right calf (rated 0 percent).

A September 12, 2003 VA progress note shows that the veteran 
contacted the Ukiah VA outpatient clinic and reported his 
prior episodes of chest pain.  He was advised to go to the 
SLH ER for evaluation or to the San Francisco VA Medical 
Center (SFVAMC).  The veteran indicated that he would go to 
the SLH ER and then later would call the Ukiah clinic with an 
update on his condition.   

A September 12, 2003 progress note from Dr. M of SLH reflects 
that around 2 pm the previous afternoon the veteran started 
suffering sharp substernal discomfort that radiated into his 
right chest.  The pain subsequently became dull and there was 
no radiation, no shortness of breath and no palpitations.  
The veteran then took a nap and the pain went away.  Later, 
at 7:30 pm he began teaching his business class at Mendocino 
College.  During the class he noticed the onset of the same 
type of substernal discomfort, which radiated into his right 
side and up into his neck.  He returned home, and around 9 pm 
the pain went away.  The next morning he was still pain free, 
but called the VA for an appointment to see his VA doctor.  
He spoke with a nurse who advised him to go to the Sutter 
Lake Hospital ER.  He presented to the ER without chest pain, 
shortness of breath or dyspnea on exertion.  He did have 
ankle edema, especially on his right ankle, and had 
occasional skipped beats without any associated 
lightheadedness, presyncope, or syncope.  Examination of the 
heart showed normal S1 and S2, no S3 or S4 gallop and a soft 
systolic murmur.  EKG demonstrated a sinus mechanism, 
possible low atrial focus including right bundle branch block 
and nonspecific ST-T wave changes.  The diagnostic impression 
was chest pain, possible angina, and the veteran was deemed 
to need a stress test.  Dr. M indicated that the ER and VA 
thought that the veteran should remain hospitalized prior to 
the stress test, which could not be performed until September 
15th.

A September 12, 2003 SLH ER record shows a diagnostic 
impression of new onset chest pain likely a representative of 
new onset angina.  It was noted that the SFVAMC had been 
contacted for a possible transfer, but had indicated that 
they had no monitor beds available.  

A September 12, 2003 VA progress note shows that VA was 
contacted by Dr. S of the SLH ER.  Dr. S indicated that he 
was concerned about unstable angina and felt that the veteran 
needed further hospital admission.  He asked if the veteran 
should be hospitalized at SLH or transferred down to the San 
Francisco VA Medical Center (SFVAMC).  Dr. S indicated that 
he felt that the veteran was stable enough for transport to 
SFVAMC.  VA apparently provided Dr. S the phone number for 
the appropriate transfer coordinator.  

A September 13, 2003 NCMS record shows that the veteran was 
transported by ambulance from SLH to SHH on the morning of 
September 13, 2003.  It was noted that earlier that morning, 
the veteran had had an onset of nausea and gotten 
diaphoretic.  On arrival of NCMS personnel he was awake, 
alert, oriented, pink, warm, dry and pain free.  He was on 1 
liter of oxygen and had a saline lock in the left hand.  A 
cardiac monitor showed an NSR at 74-80.  The veteran was 
stable until the ambulance got about 10 minutes out of St. 
Helena, when he stated that he thought he was getting car 
sick and became pale, cool and diaphoretic.  His blood 
pressure dropped to 56/38 with no radial pulse and for about 
3 minutes there was no change in the cardiac rhythm or pulse.  
EMS personnel turned up the oxygen to 4 liters, and the 
veteran got color back in his face and his blood pressure 
came back up to 120/100 with a radial pulse.  The veteran 
denied chest pain or shortness of breath during this episode.  
EMS personnel took him to the fifth floor of SHH, where they 
were met by a physician who wanted the veteran taken to the 
second floor catheterization lab.  

An SHH admission record shows that the veteran was admitted 
to SHH at 10:10 AM on September 13, 2003 with an initial 
diagnosis of unstable angina.   
A September 15, 2003 SFVAMC document shows that on September 
13, 2003             the veteran had been transferred from 
SLH to a monitored care telemetry room at SHH and the room 
charge was $3,948.00.  

A September 21, 2003 Ukiah VA outside record review/contact 
note reveals that VA had received the discharge summary and 
angiogram results from the veteran's SHH stay from September 
13, 2003 to September 14, 2003.  The discharge diagnoses 
included significant chest pain and episodes of hypotension, 
pallor and diaphoresis, probably secondary to antral 
gastritis with esophageal spasm, coronary disease with a non-
critical 20 percent ostial left main stenosis with minimal 
coronary plaquing, hypertension with hypertensive 
cardiovascular disease, mild type II-B hyperlipidemia with 
exogenous obesity and chronic arthritis.  The angiogram 
showed insignificant coronary atherosclerosis, normal biplane 
left ventricular contractility and normal left ventricular 
ejection fraction calculating at 75 percent. 

In an October 8, 2003 determination the AOJ denied 
reimbursement/payment of the care the veteran received at SHH 
on September 13 and 14, 2003, indicating that VA facilities 
were feasibly available to provide that care.    

In the November 12, 2003 determination, the AOJ indicated 
that it was returning to the veteran the statement he had 
submitted for payment of the ambulance services provided by 
NCEMS on September 13, 2003 in the amount of $1,833.20.  The 
AOJ indicated that it was unable to authorize the veteran's 
claim for payment because the AOJ's authorizing physician had 
determined that the veteran's medical condition had not made 
it impossible for him to transfer his care to a VA facility 
that was accessible to him and could more economically 
provide for his care.  

In the November 19, 2003 determination, the AOJ authorized 
payment of the veteran's medical expenses incurred at SLH on 
September 12, 2003 only, indicating that his condition had 
stabilized by September 12th and that transfer to a VA 
medical center could have been safely effected.  

In his November 2003 Notice of Disagreement (NOD), the 
veteran indicated that he disagreed with any and all denials 
for services from September 12, 2003 to September 14, 2003.  
He also indicated that he was informed by Dr. M at SLH on 
September 13, 2003 that he needed to be transferred for 
cardiac work up and possible catheterization and that Dr. M 
had called VA to have him flown to a VA facility.  However, 
Dr. M was informed that VA had no bed availability to do the 
treatment that day.

III.  Analysis

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Because the veteran does not have 
a total disability and his treatment at SLMMC and SLRMC was 
not for an adjudicated service-connected disability, a non-
service- connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§  17.120, 17.47(i).  Notably, in his November 2003 Notice 
of Disagreement (NOD) the veteran contended that the 
condition for which he received treatment on September 12-14 
was caused by medication being taken for a service connected 
condition.  However, even if this contention were accurate, 
the treatment he received still was not for an adjudicated 
service connected disability as the veteran has not 
established secondary service connection for any condition 
caused by medication prescribed for a service connected 
disability.  

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

To be eligible for payment or reimbursement for emergency 
transportation to a non-VA facility for treatment for 
nonservice-connected conditions under 38 U.S.C.A. 
§ 1725 and implementing regulation, the veteran must satisfy 
all of the following conditions:

(a) Payment or reimbursement is authorized under 38 U.S.C.A. 
§ 1725 for emergency treatment provided at such facility;

(b) The veteran is financially liable to the provider of the 
emergency transportation;

(c) The veteran has no coverage under a health-plan contract 
for reimbursement or payment, in whole or in part, for the 
emergency transportation or any emergency treatment 
authorized under 38 U.S.C. 1728 (this condition is not met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or the 
provider to comply with the provisions of that health-plan 
contract); and

(d) If the condition for which the emergency transportation 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all claims 
and remedies reasonably available to the veteran or provider 
against a third party for payment of such transportation; and 
the veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the purpose 
of extinguishing, in whole or in part, the veteran's 
liability to the provider.  38 C.F.R. § 17.1003.

To obtain payment or reimbursement for emergency treatment 
under 38 U.S.C. 1725, a claimant must submit to the VA 
medical facility of jurisdiction a completed standard billing 
form (such as a UB92 or a HCFA 1500). Where the form used 
does not contain a false claims notice, the completed form 
must also be accompanied by a signed, written statement 
declaring that "I hereby certify that this claim meets all of 
the conditions for payment by VA for emergency medical 
services under 38 CFR 17.1002 (except for paragraph (e)) and 
17.1003.  I am aware that 38 U.S.C. 6102(b) provides that one 
who obtains payment without being entitled to it and with 
intent to defraud the United States shall be fined in 
accordance with title 18, United States Code, or imprisoned 
not more than one year, or both."  38 C.F.R. § 17.1004(b).

The claimant must submit the claim within 90 days after the 
latest of the following: (1) July 19, 2001. (2) The date that 
the veteran was discharged from the facility that furnished 
the emergency treatment; (3) The date of death, but only if 
the death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) The date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. 
§ 17.1004(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The AOJ has awarded reimbursement/payment under 38 U.S.C.A. 
§ 1725 for the care the veteran received at SLH on November 
2003, but has denied reimbursement for the care he received 
the following two days because it determined that he was no 
longer receiving treatment for a continued emergency and that 
VA facilities were feasibly available.  This determination 
shows that the AOJ found that the veteran's initial treatment 
at the SLH emergency department met the "prudent layperson" 
standard listed above and that he was enrolled in the VA 
health care system, had received services within the prior 24 
months, was financially liable to SLH, had no applicable 
health coverage, and his condition was not work-related.  See 
38 C.F.R. § 17.1002(a-b) and (e-i) supra.  As there is no 
evidence of record that weighs against this finding, the 
Board accepts that the veteran's treatment at SLH met the 
38 C.F.R. § 17.1002(a-b) and (e-i) criteria.  Since the SHH 
treatment was for the same continuing medical condition and 
directly followed the SLH treatment, the Board finds that the 
38 C.F.R. § 17.1002(a-b), (e), and (g-i) criteria are also 
met for the veteran's SHH treatment.  Regarding the 38 C.F.R. 
§ 17.1002 (f) criterion, the Board finds that in the absence 
of any evidence to the contrary, the September 15, 2003 VA 
document showing the cost of the veteran's room at SHH 
reasonably establishes that he is financially liable to SHH 
for the treatment costs.  Given that the 38 C.F.R. 
§ 17.1002(a-b) and (e-i) criteria are met for both portions 
of the veteran's medical treatment claim, the Board can now 
limit the analysis to whether the AOJ was correct in finding: 
(a) that as of September 13, 2003, the veteran was not being 
treated for a continued emergency and (b) that VA facilities 
were reasonably available.  

Regarding whether there was a continued medical emergency, 
Dr. S indicated to VA that he felt that the veteran was 
stable enough for transport to SFVAMC on September 12, 2003.  
Significantly, however, when EMS personnel arrived to 
transport the veteran, he was on oxygen and saline lock; and 
during his actual transport to SHH, he experienced a more 
serious acute episode than the initial symptoms which brought 
him to the SLH ER (his blood pressure dropped to 56/38 and 
EMS personnel could not detect a radial pulse).  
Consequently, transport personnel had to increase oxygen 
intake from 1 liter to 4 liters, which eventually caused 
blood pressure to normalize and the radial pulse to return.  
Hence, it appears that if the veteran had not been 
transported to SHH in a vehicle equipped with life support 
equipment, dire consequences would have been likely.  
Accordingly, the Board finds that in actuality, the veteran's 
condition had not stabilized and that he was still being 
treated for a continued medical emergency while in transport 
and on arrival at SHH.  It is noteworthy that the evidence 
developed in the adjudication of this claim does not include 
a medical opinion to the effect that the veteran's condition 
was not emergent during the transit episode described.  

Regarding feasible availability of a VA or other federal 
facility, the Board finds nothing in the record that VA (or 
other Federal) facilities were actually available.  The 
veteran indicated in his November 2003 NOD that he was 
informed by Dr. M at SLH on September 13, 2003 that he needed 
to be transferred for cardiac work up and possible 
catheterization and that Dr. M had called the VA to have him 
flown out to a VA facility.  However, Dr. M was informed that 
VA had no availability to do the treatment.  Given the 
medical findings noted above, it is reasonably established 
that he needed immediate cardiac work-up and evaluation.  
Since there is no evidence contrary to the veteran's account 
of the lack of availability of VA treatment (notably, the AOJ 
has not pointed to any evidence in support of its October 
2003 determination that VA or other federal facilities were 
feasibly available to provide the veteran's care), the Board 
finds that a VA or other federal facility was not feasibly 
available.

In summary, the veteran is not eligible for 
reimbursement/payment under 38 U.S.C.A. § 1728 and it is 
established that his initial treatment at SLH emergency 
department met the "prudent layperson" standard listed 
above.  He was also enrolled in the VA health care system, 
had received services within the prior 24 months, was 
financially liable to SLH and SHH, had no applicable health 
coverage, and his condition was not work-related.  
Furthermore, the care he received at SLH on September 13, 
2003 and at SHH on September 13 and 14, 2003 was for a 
continued medical emergency and a VA or other federal 
provider was not feasibly available.  Consequently, payment 
or reimbursement of the costs of his September 13, 2003 
treatment at SLH and his September 13 and 14, 2003 treatment 
at SHH is warranted.   

Regarding payment or reimbursement for the cost of 
transportation to SHH provided by NCEMS, it is noteworthy 
that the regulatory requirements for such 
reimbursement/payment are essentially a subset of those for 
emergency treatment reimbursement/payment.  As found above, 
the evidence establishes that payment/reimbursement for the 
SHH treatment under 38 U.S.C.A. § 1725 is warranted, that the 
veteran had no applicable health care coverage and that his 
condition was not work or accident related.  The evidence 
also establishes that the veteran was financially liable for 
the cost of the transportation services as the AOJ, had 
indicated that it was returning the submitted bill he had 
received for the transportation costs and there is no 
evidence of record that this bill was not valid.  
Consequently, the Board finds that the evidence establishes 
that all applicable criteria are met, and reimbursement or 
payment of the cost of the November 13, 2003 NCEMS ambulance 
transport is also warranted.       

While it is clear that the veteran's claims for reimbursement 
or payment were timely, it is unclear if the claims included 
the signed written statement required by 38 C.F.R. 
§ 17.1004(b).  However, this requirement is one for the AOJ 
to enforce in the first instance, at the time the veteran 
submits his claim.  If the veteran's claims did not contain 
the required statement, the appropriate action would have 
been for the AOJ to advise him that he needed to submit the 
statement in writing before the claims would be accepted.  
Now that the claims have been accepted, and the AOJ has ruled 
on them, it would serve no useful purpose to order at this 
point the additional development necessary to determine 
whether the statement was actually included in the claim.  
Given that the Board is granting the veteran's claims, if the 
statement is not included with them, it would not be 
inconsistent with the overall purpose of the governing law 
for the AOJ to require that the veteran submit the statement 
prior to receiving any payment or reimbursement.  
                

ORDER

Entitlement to payment or reimbursement of the cost of 
emergency transportation and medical services the veteran 
received from SLH and NCEMS on September 13, 2003 and from 
SHH in Deer Park, CA on September 13 and 14, 2003 is granted.   


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


